Citation Nr: 1720245	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 20, 2015, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to June 1974.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of the appeal, a January 2011 RO decision granted a temporary total 100 percent disability rating effective June 7, 2010, based on hospital treatment for the Veteran's PTSD.  38 C.F.R. § 4.29 (2016).  Thereafter, a 50 percent disability rating was assigned for the Veteran's PTSD, effective September 1, 2010.  Additionally, a subsequent May 2015 RO decision granted an increased 70 percent disability rating effective May 20, 2015.  

The Board is mindful that the Veteran is presumed to be seeking the maximum benefit allowed by law and regulations.  See AB v. Brown, 6 Vet. App. 35 (1993).  During the staged rating period from June 7, 2010 to September 1, 2010, the Veteran is in receipt of a maximum 100  percent disability rating for his PTSD, which staged rating period is not part of the current appeal.  

Additionally, an October 2015 RO decision granted the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU), effective May 20, 2015.  The Board acknowledges that the issue of entitlement to a TDIU is implicitly raised whenever the Veteran seeks the highest rating for a disability and there is evidence that such disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the RO has bifurcated the TDIU issue from the Veteran's increased rating claim on appeal, as the Veteran filed a separate claim for that benefit; moreover, the Veteran has not appealed the grant of a TDIU rating or the assigned effective date; rather, VA treatment records from December 2015 document that he was not concerned about the assigned effective date of his TDIU award.  Therefore, the issue is not currently before the Board.  38 C.F.R. §§ 20.200-02 (2016); Tyrues v. Shinseki,732 F.3d 1351 (2013); Urban v. Principi, 18 Vet. App. 143 (2004).  
FINDINGS OF FACT

1.  Prior to May 20, 2015, the Veteran's PTSD was manifested by psychiatric symptoms all of which are most nearly approximated by no worse than occupational and social impairment with reduced reliability and productivity.  

2.  From May 20, 2015, the Veteran's PTSD was manifested by psychiatric symptoms all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 50 percent for PTSD prior to May 20, 2015, and in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the Veteran's increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's April 2009 claim, or from April 2008 to the present.  Additionally, the Board has considered the staged rating periods assigned by the RO, as well as whether additional staged rating periods are warranted.  

The Veteran's service-connected PTSD is currently rated as 50 percent disabling prior to May 20, 2015 and as 70 percent disabling thereafter, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  
II.A.  Prior to May 20, 2015  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD prior to May 20, 2015.  Throughout the appeal period prior to May 20, 2015, the Veteran regularly attended a schizophrenia/schizoaffective disorder support group, where he consistently appeared alert and oriented with appropriate behavior.  

Based upon the evidence of record, the Board concludes that an increased disability rating in excess of 50 percent prior to May 20, 2015 is not warranted, as the Veteran's PTSD symptoms for the period do not more generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran's overall impairment from his PTSD would need to approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  

The Veteran consistently reported passive thoughts of suicidal ideation in additional to thoughts of self-harm, including past self-mutilation and cutting; however, the lay and medical evidence during this part of the appeal period, and which cover a period of more than six years do not show that the Veteran was a persistent danger of hurting himself during this time period.  Additionally, he has not displayed obsessional rituals, and his speech has not been found to be illogical, obscure, or irrelevant upon mental status examination.  Moreover, while the Veteran has displayed ongoing anxiety and reported panic attacks, these do not appear to have not manifested as near continuous so as to limit his ability to function independently; indeed, at least one physician recommended that the Veteran be allowed to continue to manage his finances, given the self-control it provided over his own life.  

The Board also acknowledges that the Veteran has reported problems with anger and irritability, which symptoms are consistent with impaired impulse control; the Board notes one undated instance when his ex-wife reported that he strangled her, and more often results including various forms of property damage.  The Veteran has also not shown any spatial disorientation or neglect of personal appearance and hygiene upon mental status examinations during the relevant rating period; despite his father's report that he would remain in his room for days at a time without proper grooming or showering.  The Veteran did report some occupational impairment due to medications that he was taking; moreover, while the Veteran's persistent symptoms of PTSD have resulted in some impairment of employment and social functioning, he has not shown a complete inability to establish and maintain effective relationships, as he has reported maintaining his family relationships, including living with his parents at times, taking trips with his wife, and visiting his son.  The Board does not find that the level of severity of the Veteran's symptoms rise of the level of those contemplated by the 70 percent rating.

While the Board has also considered the repeated statements of the Veteran's treating VA physician regarding the severity of his PTSD symptoms, the Board finds it highly probative that upon several VA PTSD examinations throughout the rating period prior to May 20, 2015, the various VA examiners concluded that the Veteran's PTSD symptoms resulted in no worse than occupational and social impairment with reduced reliability and productivity, which is the criteria that fall under the 50 percent rating.  Additionally, the evidence of record documents that the Veteran's PTSD symptoms were less severe when considered apart from his nonservice-connected schizoaffective disorder.  The Veteran's treating physician did not acknowledge that the Veteran was not service connected for the schizoaffective disorder.  While the Veteran's assigned GAF scores during the period prior to May 20, 2015 ranged from 39 to 55, which reflects symptoms ranging from moderate to serious and even some impairment in reality testing or communication, the Board notes that the more severe GAF scores assigned did not differentiate between the Veteran's service-connected PTSD and his additional nonservice-connected psychiatric disorders, including schizoaffective disorder, neither did they indicate that the symptoms could not be differentiated.  Rather, on several occasions, psychiatric professionals differentiated between the Veteran's service-connected PTSD symptoms and his nonservice-connected schizoaffective disorder, including in the assigned of GAF scores, which resulted in higher GAF scores being assigned for his PTSD when considered alone.  The VA treatment records from 2009 (and as early as 2005) show that the Veteran was attending a "Schizophrenia/Schizoaffective disorder Support Group," and that the criteria was a "chronic low level of functioning."  This is indicative of the schizoaffective disorder causing the Veteran a low level of functioning.  As such, the Board acknowledges the probative evidence regarding the GAF scores during the rating period as more nearly approximating the currently assigned 50 percent disability rating for moderate PTSD symptoms managed by a complex medication regimen.  See Carpenter, 8 Vet. App. at 242-44.  

Similarly, the Veteran has not shown total occupational and social impairment necessary for an increased 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 100 percent disability rating.  Vazquez-Claudio, supra.  Indeed, the Veteran reported ongoing efforts to overcome his social isolation; he consistently attended group therapy, and took part in various group activities for veterans, including kayaking.  

Thus, the Board finds that a disability rating in excess of 50 percent for the Veteran's PTSD is not warranted prior to May 20, 2015.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From May 20, 2015  

Following a review of the relevant evidence of record from March 20, 2015, the Board finds that the assigned 70 percent disability rating is most appropriate for the rating period from May 20, 2015, and the preponderance of the evidence weighs against the Veteran's claim for an increased disability rating in excess of 70 percent for the rating period.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, or approximation of such impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.  

Notably, upon VA examination May 2016 and throughout the rating period therefrom, the Veteran did not display gross impairment in thought processes or communication; rather, regular mental status examinations showed such functions were normal or adequate.  Additionally, the Veteran has not displayed persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  To the extent that the Veteran reported ongoing anger, irritability, and some passive suicidal ideation, he has not acted out on his thoughts of self-harm or returned to his past cutting behavior; additionally, he has not displayed physical violence to other people, but reported that his anger resulted in physical property damage.  Additionally, the Veteran did not display or endorse disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name.  The Veteran has relationships with his mother, his son from his second marriage, and a friend who is a police officer.  This is evidence against total social impairment.  Finally, the Veteran's GAF scores during the period of were consistently 45 or 50, which is consistent with his assigned 70 percent disability rating for serious PTSD symptoms.  See Carpenter, supra.  

Therefore, the Board finds that his PTSD symptoms from November 12, 2014 are most closely approximated by the assigned 70 percent disability rating, and that an increased disability rating in excess of 70 percent is not warranted.  Vazquez-Claudio, supra.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

An increased disability rating in excess of 50 percent for PTSD prior to May 20, 2015, and in excess of 70 percent thereafter, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


